Citation Nr: 0931364	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to a disability rating greater than 20 
percent for service-connected postoperative residuals of a 
fusion of the left wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to May 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2008).

In an Appeal To Board Of Veterans' Appeals (VA Form 9) dated 
in December 2008, the Veteran indicated that he wished to be 
afforded a hearing before a Veterans Law Judge traveling to 
the RO.  This request was reiterated by his representative in 
a letter to the Board dated in August 2009.  As such, this 
case must be remanded to the RO for an appropriate hearing to 
be scheduled.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for 
a hearing before a traveling Veterans Law 
Judge at the RO, in accordance with 
applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




